       Case
       Case 1:18-cv-09035-JPO-GWG Document 120
            1:18-cv-09035-JPO-GWG Document 119 Filed
                                               Filed 11/05/19
                                                     11/05/19 Page
                                                              Page 11 of
                                                                      of 11

                       2400 Chamber Center Dr.
        MURPHY
                       Suite 200
        LANDEN         P.O. Box 17534
        JONES          Fl Mitchell, KY 41017-0534
        PLLC           P: 859.360.1123 IF: 859.578.3061



Kevin L. Murphy
Direct: 859-578-3060
I< Murphv(iiH'vl I,.I firm .co111
                                         ~11EN10 ENDORSED                                                        November 5, 2019

                                                                                 I ...=-~--=---···-··------~
                                                                                 !IUSDC SDNY
                                                                                 1
VIAECF                                                                               !DOCUM:ENT
Hon. Gabriel W. Gorenstein
Chief U.S. Magistrate Judge                                                           ELECTRONICALLY FILED
Daniel Patrick Moynihan United States Courthouse                                      DOC #: ___  , --j-
500 Pearl Street                                                                                                                    d!£i.J--+-1--
Courtroom 6B
New York, New York 10007-1312
                                                                                 1
                                                                                 L.
                                                                                      :DATE F1LED:
                                                                                         ........                                   =========
                                                                                                    '..'= :::::·-;:-·=.,--::::.::.:··

           Re:          Angel Hernandez v. The Office of the Commissioner of Baseball, et al.
                        18 Civ. 9035 (JPO) (GWG)

Dear Judge Gorenstein,

        This law firm represents Plaintiff Angel Hernandez in the above-captioned matter.
Pursuant to Local Civil Rule§ 7.l(d) and~ 1.F of the Court's Individual Practices, please accept
this Letter to request an adjournment of the oral argument on Plaintiff's pending Motion for Leave
to Amend Complaint (Dkt. 99, 100), which is currently scheduled for November 19, 2019.
Plaintiff's counsel is unavailable on that date due to previously scheduled proceedings in an
unrelated matter. In light of Plaintiff's counsel's preexisting commitment, an adjournment is
necessary.
       Plaintiff thus requests that the oral argument currently scheduled for November 19. 2Q 19
be rescheduled to November 26, 2019at 3 p.m. or at any other time on that date that is convenient
~ n s e l for the Defendants are available on that date and time and consent to this
adjournment request. There have been no previous requests to adjourn this oral argument.

               ~you.
    ~en            .                                            Respectfully submitted,

                                                                Isl Kevin L. Murphy
                                                                Kevin L. Murphy

 cc:           All counsel of record (via CM/ECF)



 1
   In accordance with ,i l.F of the Court's Individual Practices, Plaintiffs counsel contacted the Court's Deputy Clerk
 to determine an alternative date for which the Court is available for a rescheduled court appearance. The Court's
 Deputy Clerk informed Plaintiffs counsel that the Court was available on November 26, 2019 at 3 p.m.
